EXHIBIT 10.58 CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION Amendment No. 2 to Turnkey Engineering, Procurement and Construction Agreement This Amendment No. 2 to Turnkey, Engineering, Procurement and Construction Agreement for Solar Photovoltaic Generating Facility (this “Amendment”), is made and entered into as of this 25 day of November 2008, by and among Florida Power Light Company(“FPL”) and SunPower Corporation, Systems (“Contractor”, together with FPL, the “Parties”, individually, a “Party”). W I T N E S S E T H: WHEREAS, the Parties entered into that certain Turnkey, Engineering, Procurement and Construction Agreement for Solar Photovoltaic Generating Facility, dated as of July 3, 2008 (as amended by Amendment to Turnkey, Engineering, Procurement and Construction Agreement for
